DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13-14, 16-17, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 0,188, 405) in view of DE 3841638A1 (DE ’638).
Regarding claims 1 and 17, Peterson discloses a tap comprising: a receiver (the top portion above the shank E, Fig. 1), with a first diameter, a longitudinal axis and a radial axis.  A cylindrical shaft section (E), with a second diameter, connected to the receiver, coaxial with the longitudinal axis, wherein the first diameter is larger than the second diameter. A threading section (D), has a set of threads. The set of threads includes at least a top thread and a bottom thread (Figs 1-2). The top thread is directly connected to and engaging the shaft section, coaxial with the longitudinal axis (Figures). 
The threading section further comprising a set of generally longitudinal flutes with each generally longitudinal flute of the set of generally longitudinal flutes, forming a helix angle with the radial axis;
The  set of threads has a crest diameter and a root diameter, wherein the root diameter is greater than the first diameter and the second diameter (Figures); and, wherein the second diameter is constant from the top thread to the cylindrical receiver (Figures) (Also see fourth paragraph to fifth paragraph).
Peterson does not disclose the receiver is cylindrical and has a drive socket.
DE-638 discloses a tap tool insert (11, Fig. 2) for use with a conventional socket wrench (e.g. 29 in Fig. 6). The tap tool insert has a tool shank (9) carries a chuck (14) with a socket (15). (p. 3, 12th and 13th paragraphs, translation)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tap of Peterson to have a drive socket at its receiver for receiving a conventional socket wrench driver for turning the tap for repairing work.
Peterson in view of DE-638 is silent if the receiver is a cylindrical. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the clamed invention to modify the receiver to be cylindrical since it has been held that the configuration of the claimed invention (a disposable plastic nursing container) was a matter of choice absent persuasive evidence that the particular configuration of the claimed invention (container) was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 6, Peterson in view of DE-638 does not disclose the first diameter is between about 2% and about 20% less than the root diameter. 
However, one having ordinary skill in the art would have recognized the relative sizes between the first diameter of the receiver and the root diameter depends on the size of the hole to be worked on and the size of the wrench fitted into to socket for optimally operate the tap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the relative sizes of the first diameter and the root diameter as recited for optimally working the on the tap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Peterson in view of DE-638 discloses the threading section further comprises a lead taper section. (Figs. 1-2)
Regarding claim 13, Peterson in view of DE-638 discloses the drive socket has a square cross-section. (DE-638 discloses the socket is for receiving a driver of normal socket wrench, which is known to have a square cross-section.)
Regarding claim 14, Peterson in view of DE-638 discloses “the cylindrical receiver has a first length, the cylindrical shaft section has a second length and the threading section has a third length”, but does not disclose a ratio of the first length to the second length to the third length is between about 1:2:1 and about 1:0.5:1.”
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify “a ratio of the first length to the second length to the third length is between about 1:2:1 and about 1:0.5:1” since this is a simple design choice depending on the size and depth of the hole needs to be worked on. Further, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984))
Regarding claim 16, Peterson in view of DE-638 does not disclose “the cylindrical receiver, the cylindrical shaft section and the threading section are carbon steel.” However, it is known hand taps are generally manufactured form high carbon steel od high speed steel.  (For example, see Paragraph [0003] of Nash et al. (US 2010/0221077)) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of tap of Peterson in view of DE-368 to be made of high carbon steel such that the receiver, the shaft section and the tap section are carbon steel since this is a design choice to provide good cutting performance and is cost effective.
Regarding claim 26, Peterson in view of DE-638 discloses the drive socket has a spanner cross-section. (a square has a spanner cross section)
Regarding claim 28, Peterson in view of DE-638 discloses the invention having all the structural limitations as set forth above with respect to claim 28, and specifically discloses a device whose components members could have been made by oil quenching.
However, if applicant does not agree that Peterson in view of DE-638  teaches the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as oil quenching, to create a member with reduced manufacturing steps to achieve a concise shaped article. Furthermore, “the receiver, the shaft section and the tap section are oil quenched.” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 2-3, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638, and further in view of Oberg (Machinery’s Handbook 25th Edition, 1996. Industrial Press. On pp. 870-871, 1812.).
Regarding claims 2 and 18, Peterson in view of DE-638 discloses the tap section further comprises: a land, having a cutting face, generally perpendicular to the longitudinal axis. (Figs. 1-3) Peterson in view of DE-638 does not disclose ”the cutting face has a hook angle of between about 0 degrees and about 15 degrees or between about 3 degrees and about 5 degrees”.
Oberg discloses tap rake angle (equivalent to the hook angle recited) is approximately 5 to 7 degrees but also depends on the cutting application such as the different material of workpiece, strength of the land, and the size of the tap. (p. 1812, second paragraph, and Table I, also see p. 870-871 regarding definition of the rake angle which is the same as the hook angle recited and disclosed.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hook angle of Peterson in view of DE-638 to be between 0-15 degrees, as taught by Oberg, to provide best cutting results depending on the material of workpiece and the real application condition.
Regarding claims 3 and 19, Peterson in view of DE-638, and further in view of Oberg does not disclose the hook angle is between 3-5 degrees. However, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hook angle of Peterson in view of DE-638 and further in view of Oberg to be between 3-5 degrees, to provide best cutting results depending on the material of workpiece and the real application condition.

Claims 4-5 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638, and Oberg, and further in view of Vilmanyi et al. (US 5,725,336).
Regarding claims 4 and 20-21, Peterson in view of DE-638, and Oberg does not disclose the land further comprises a rake surface at a rake angle or the rake angle is of between about 0 degrees and about 15 degrees. (It is noted here, the recited “rake angle” in the claims is interpreted from the disclosure to actually mean a “clearance angle” or “relief angle” that is also generally referred in the art. See pp. 871 of Oberg and the rake angle 707 in Fig. 6 of the instant application.)
Vilmanyi discloses a thread tapping cutting tool having a land (h) with a relief angle (alpha) exceeds 5 degrees and is preferably 15 degrees. (Figs. 1-3, col. 4 lines 38-42) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the land of the tap of Peterson in view of DE-638, and further in view of Oberg, to comprises a rake surface at a rake angle such as exceeding 5 degrees as taught by Vilmanyi to reduce friction during cutting.
Peterson in view of DE-638, Oberg, and further in view of Vilmanyi does not disclose the rake angel is between about 0 degree to about 15 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a rake angle in the range as recited to provide good cutting performance by reducing friction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 5 and 22, Peterson in view of DE-638, and Oberg, and further in view of Vilmanyi does not disclose the rake angle is between about 2 degrees and about 8 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select a rake angle in the range as recited to provide good cutting performance by reducing friction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638, and further in view of Sharon (US 3,251,080).
	Regarding claim 11, Peterson in view of DE-638 does not disclose the lead taper section further comprises a lead taper angle between about 10 degrees and about 45 degrees from the longitudinal axis. 
Sharon disclose tap (10) having a series of cutting teeth (12) at tis forward end followed by a series of burnishing teeth (13) for forming threads in a work piece (14). (col. 2 lines 31-38, Figs. 1-4) The crests of the thread formed at the front end having a chamfered angle of from 10-20 degrees. (col. 3 lines 7-20)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading taper angle of the tap of Peterson in view of DE-638 to have a lead taper angle from 10-20 degrees as taught by Sharon to effective cutting during initial cutting depending on the cutting condition.
	Regarding claim 25, as set forth in claim 11 above, Peterson in view of DE-638, and further in view Sharon teaches a lead taper angle from 10-20 degrees. Peterson in view of DE-638, and further in view Sharon does not teach the threading section further comprises a lead taper angle between about 15 degrees and about 30 degrees. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) In the instant case,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lead taper angler to be between 15-30 degrees for effectively threading the hole depending on the actual cutting condition.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of DE-638, and further in view of Cook (US 1,296,627).
	Regarding claim 23, Peterson in view of DE-638 does not teach “the set of generally longitudinal flutes further comprises: a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis.”
Cook discloses a tap includes a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis (Figs 1-2, lines 59-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tap of Peterson in view of DE-638 to have a set of three equally spaced longitudinal flutes at about a 90 degrees helix angle from the radial axis, as taught by Cook, to effectively cut a hole with long life depending on the actual cutting conditions such as the material of the workpiece.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-11, 13-14, 16-23, 25-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722